Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gallagher, J.), rendered April 11, 1986, convicting him of grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While the police officer’s trial testimony may have unfairly bolstered the complainant’s identification of the defendant (see, People v Trowbridge, 305 NY 471), we conclude that this error was harmless. A review of the record reveals that the evidence of identity was so strong that there was no significant issue on this point (see, People v Johnson, 57 NY2d 969; People v Mobley, 56 NY2d 584; People v Williams, 109 AD2d 906).
We find no merit to the other contention raised by the defendant. Brown, J. P., Eiber, Kunzeman and Spatt, JJ., concur.